PER CURIAM.
This case was before this court at the November term, 1917, and, upon full argument and careful consideration, for the reasons set forth in the opinion of Judge Pritchard, judgment for the present plaintiff in error was reversed (247 Fed. 34, 159 C. C. A. 252), and a petition for rehearing was denied February 8, 1918. Upon the second trial upon the same evidence introduced at the first, the District Judge directed a verdict for defendant, and to this the plaintiff excepted and assigned the giving such direction as error. Counsel for plaintiff in his brief does not suggest that the evidence in the second trial was in any respect different from the first, nor does he suggest any controlling authority upon the case since the decision was rendered. We can add nothing to the well-considered opinion of Judge Pritchard, nor perceive any aspect of the case not discussed and disposed of therein. The present writ of error appears to be an invitation to the court to reconsider and reverse the conclusions reached on the first writ of error. The judgment is affirmed.